Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, applicant claims a method include: “the baseline processing circuit follows the range that the difference falls within to select a proximity baseline updating procedure”; and “the baseline processing circuit follows a non-proximity baseline value updating value to update the baseline value”.  It is not clear how does a baseline processing circuit “follows the range” or “follows a non-proximity baseline value” to select a proximity baseline updating procedure or to update the baseline value. 
The specification (see [0022] states: “a preset range [THp(+), Thp(-)]; the upper threshold is larger than the lower threshold; and the upper threshold is positive and the lower threshold is negative; and the upper and lower threshold can be adjusted per the experimental statistics according to actual requirement”. However, the specification does not specifically define what is the range used and how to obtain the specific range. One skilled in the art would not know how to make and/or use the invention when the necessary range is not clearly defined or described in the specification.
In claims 2-6, applicant claims “the baseline processing circuit is set a preset range”, “ the proximity baseline updating procedure include the updating of a first proximity baseline value and the updating of a second proximity baseline value and the updating of the non-proximity baseline value, according to the three corresponding equations as stated. However, the current specification does not specifically define: 1) What is the preset range and how to obtain or set the preset range?  2) what is the coefficient β used in the equation and how to obtain the coefficient β?  and 3) What is the adjusting coefficients Gp and Gn and how to obtain the adjusting coefficients Gp and Gn?
In the current specification (see [0022]—[0028]), applicant fails to specifically define what is the preset range THp(+), THp(-), the coefficient β, the adjusting coefficient Gp, another adjusting coefficient Gn. One skilled in the art would not know how to make and/or use the invention when the necessary range and coefficients are not clearly defined or described in the specification. 
In claim 7, applicant claims a method includes “the baseline processing circuit follows the range that the difference falls within to select a proximity baseline updating procedure…”; and “the baseline processing circuit follows the range that the difference falls within to select a non-proximity baseline value…”.  it is not clear how does the baseline processing circuit “follow the range” to select a baseline updating procedure or a non-proximity baseline value?
Moreover,the specification does not specifically define what is the range used and how to obtain the specific range, one skilled in the art would not know how to make and/or use the invention when the necessary range is not clearly defined or described in the specification.

In claims 8-12, it is unclear: 1) What is the preset range and how to obtain or set the preset range; 2) what is another preset range and how to obtain or set another preset range? 3)what is the coefficient β used in the equation and how to obtain the coefficient β?  and 4) What is the adjusting coefficient Gp, and how to obtain the adjusting coefficient Gp? And 5) What is the adjusting coefficient Gn, and why is Gn designed in a value within ½ to 1/256? And how is Gn related or different from Gp?

In the current specification (See [0022]—[0028]), applicant fails to specifically define what is the preset range THp(+), THp(-), another preset range THn(+), THn(-), the coefficient β, the adjusting coefficient Gp, another adjusting coefficient Gn, and how to obtain the different ranges and coefficients. One skilled in the art would not know how to make and/or use the invention when the necessary ranges and coefficients are not clearly defined or described in the specification. 

In claim 13, the recitation claims that the FIRST proximity baseline value updating is done according to a different equation (as compared to claim 9) using coefficient α. This contradict with the specification (See [0035]), in which the second non-proximity baseline value updating procedure is the one that uses the equation with coefficient α. Furthermore, it is also unclear what is the coefficient α, and how to obtain the coefficient α and how is this coefficient α related to or different from the coefficient β used earlier? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the following recitations are unclear: 1) “the baseline processing circuit follows the range that the difference falls within to select a proximity baseline updating procedure…”; and 2) the baseline processing circuit follows a non-proximity baseline value updating value to update the baseline value”.  Specifically, it is not clear how does the baseline processing circuit “follow a range” or “follow a non-proximity baseline value”. 
In claims 2-4, it is understood that the proximity baseline updating procedure include the updating of a first proximity value and the updating of a second proximity baseline value, according to the corresponding equations as stated. However, it is unclear: 1) What is the preset range and how to obtain or set the preset range; 2) what is the coefficient β used in the equation and how to obtain the coefficient β?  and 3) What is the adjusting coefficient Gp, and how to obtain the adjusting coefficient Gp?
In claims 5-6, it is unclear: 1) what is the adjusting coefficient Gn; and 2) Why is Gn designed to be within ½ to 1/256? and 3) how is the adjusting coefficient Gn related or different from the adjusting coefficient Gp used earlier 
In claim 7, the following recitations are unclear: 1) “the baseline processing circuit follows the range that the difference falls within to select a proximity baseline updating procedure…”; and 2) the baseline processing circuit follows the range that the difference falls within to select a non-proximity baseline value…”.  Specifically, it is not clear how does the baseline processing circuit “follow a range” to select a baseline updating procedure?
In claims 8-12, it is unclear: 1) What is the preset range and how to obtain or set the preset range; 2) what is another preset range and how to obtain or set another preset range? 3)what is the coefficient β used in the equation and how to obtain the coefficient β?  and 4) What is the adjusting coefficient Gp, and how to obtain the adjusting coefficient Gp? And 5) What is the adjusting coefficient Gn, and why is Gn designed in a value within ½ to 1/256? And how is Gn related or different from Gp?
In claim 13, the recitation claims that the FIRST proximity baseline value updating is done according to a different equation (as compared to claim 9) using coefficient α. This contradict with the specification (see [0035], [0036]), in which the second non-proximity baseline value updating procedure is the one that uses the equation with coefficient α. Furthermore, it is also unclear what is the coefficient α, and how to obtain the coefficient α and how is this coefficient α related to or different from the coefficient β used earlier? 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Haraikawa (U. S. Pub. 2020/0150819) discloses a touch panel device with a baseline value update unit and a proximity detection unit. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2858